UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1675


GBOLAHAN OYEBANJI OLUBOWALE, a/k/a Gbolahan Oyebanji Olubawale,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 22, 2018                                  Decided: November 1, 2018


Before NIEMEYER and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gbolahan Oyebanji Olubowale, Petitioner Pro Se. Julia Tyler, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gbolahan Oyebanji Olubowale, a native and citizen of Nigeria, petitions for review

of an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge’s decision denying his applications for asylum, withholding of removal,

and protection under the Convention Against Torture (CAT). Olubowale has waived

review of the denial of protection under the CAT by not raising the issue in his informal

brief. See 4th Cir. R. 34(b); Suarez-Valenzuela v. Holder, 714 F.3d 241, 248-49 (4th Cir.

2013) (noting that failing to challenge Board’s ruling or finding in opening brief waives

issue). Olubowale has abandoned review of the adverse credibility finding, which was the

reason his applications for asylum and withholding of removal were denied, because he

did not exhaust this issue before the Board or raise it in his brief before this Court. See 8

U.S.C. § 1252(d)(1) (2012); Ramirez v. Sessions, 887 F.3d 693, 700 (4th Cir. 2018) (noting

court lacks jurisdiction to review issue if alien failed to raise it below). Accordingly, we

deny the petition for review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




                                             2